ICJ_059_NuclearTests_NZL_FRA_1973-06-22_ORD_01_NA_05_FR.txt. OPINION DISSIDENTE DE M. FORSTER

L’ordonnance de ce jour, rendue dans l’affaire qui oppose la Nouvelle-
Zélande à la France, s'apparente à celle que la Cour vient de rendre ce
même jour dans l’affaire Australie c. France.

Les deux ordonnances se ressemblent comme deux sœurs jumelles.
Elles indiquent les mêmes mesures conservatoires; seuls diffèrent les
territoires énumérés des requérants.

Il existe, d’ailleurs, une telle connexité des questions de droit posées par
la demande australienne et par la demande néo-zélandaise, qu’une
jonction des deux instances eût été parfaitement justifiée, dès le premier
jour du procès.

Pour les mêmes raisons exposées dans ma précédente opinion dissi-
dente (Australie c. France), je refuse de me ranger aux côtés de la majo-
rité dans cette affaire (Nouvelle-Zélande c. France).

Je demeure toujours convaincu que la Cour internationale de Justice
aurait dû, dans cette cause exceptionnelle, quitter les sentiers battus
traditionnellement suivis en matiére de mesures conservatoires. La Cour
aurait dû s’assurer, avant tout, de sa réelle compétence, et non se con-
tenter d’une simple probabilité.

La question n’est point d'approuver ou de condamner les essais nu-
cléaires français dans le Pacifique; le vrai problème est de savoir si nous
avons compétence pour dire ou faire quoi que ce soit en cette affaire.

C'est ce problème de compétence qu’il nous fallait résoudre en priorité
absolue, avant de nous prononcer sur les mesures conservatoires.

Cela n’ayant pas été fait, j’émets, ici aussi, une opinion dissidente.

(Signé) I. FORSTER.

17
